      Case 1:19-cv-02645-AJN-KHP Document 286 Filed 02/26/21 Page 1 of 1

                                                    MATTHEW L. SCHWARTZ
                                                    Tel.: (212) 303-3646
                                                    E-mail: mlschwartz@bsfllp.com

                                                    February 26, 2021

BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al.,
              Case No. 19 Civ. 2645 [rel. 15 Civ. 5345] (AJN) (KHP)

Dear Judge Nathan:

        We represent the City of Almaty, Kazakhstan and BTA Bank (the “Kazakh Entities”) and
write in reference to our December 4, 2020 letter concerning the status of the in-default
defendant MeM Energy Partners LLC (“MeM Energy”). [ECF No. 247.]

        The Kazakh Entities and MeM Energy’s principal, Mr. Mochkin, have been participating
in discussions that are ongoing. Additionally, the non-defaulting defendants held a settlement
conference on February 24, 2021, and Judge Parker granted a 90-day discovery extension in part
to allow those discussions to continue. [ECF No. 284.] The Kazakh Entities anticipate resolving
our settlement discussions with MeM Energy within thirty days, and we expect to either settle
our claims against MeM Energy or move for default on March 28, 2021. Of course, should the
Court prefer that we move for default sooner, we are prepared to do so.

       Thank you for your consideration.



                                                    Respectfully,

                                                    /s/ Matthew L. Schwartz
                                                    Matthew L. Schwartz


       cc:    All Counsel of Record (by ECF)
              Michael Soshnick, Esq., counsel for Mendel Mochkin (by email)
